Citation Nr: 1018851	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder (manifested by fungus).

3.  Entitlement to service connection for a disability 
manifested by high cholesterol.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for a right hip scar.

6.  Entitlement to service connection for a bilateral hand 
disorder.

7.  Entitlement to service connection for a kidney disorder.

8.  Entitlement to service connection for residuals of heat 
stroke, to include abnormal liver function tests (LFTs).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to 
May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Veteran testified at a videoconference hearing held 
before the undersigned Acting Veterans Law Judge in November 
2009.  A copy of the transcript of those proceedings is of 
record.  

The issue of entitlement to service connection for residuals 
of heat stroke, to include abnormal liver function tests 
(LFTs) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  On November 9, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran of his desire to withdraw his appeal of the 
claims for service connection for a right foot disorder, a 
left foot disorder, a disability manifested by high 
cholesterol, gastroesophageal reflux disease, and a right hip 
scar.

2.  The Veteran does not have a bilateral hand disorder that 
is directly related to service or is proximately due to or 
the result of a service-connected disability.

3.  The competent medical evidence fails to establish the 
Veteran has a current kidney disorder that is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his appeal 
as to the claims for service connection for a right foot 
disorder, a left foot disorder, a disability manifested by 
high cholesterol, gastroesophageal reflux disease, and a 
right hip scar have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  A bilateral hand disorder was not incurred in or 
aggravated by service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1116, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

On November 9, 2009, the Board received a written statement 
from the Veteran expressing his desire to withdraw his appeal 
as to the claims seeking entitlement to service connection 
for a right foot disorder, a left foot disorder, a disability 
manifested by high cholesterol, gastroesophageal reflux 
disease, and a right hip scar.  Therefore, the Board finds 
that the Veteran's appeal is withdrawn as to those claims and 
that, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the claims 
seeking entitlement to service connection for a right foot 
disorder, a left foot disorder, a disability manifested by 
high cholesterol, gastroesophageal reflux disease and a right 
hip scar, and the appeal of these claims is dismissed.

II.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and notify the claimant 
and his or her representative, if any, of what information 
and evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, pre-decisional letters provided to the Veteran in 
August and November of 2007 fully complied with VA's duty to 
notify.  The Board notes that the Veteran raised for the 
first time at the November 2009 hearing that his claimed 
bilateral hand disorder was secondary to medications that he 
has taken for hypertension and high cholesterol; however, as 
the Veteran is not service-connected for either of these 
conditions, the Board may proceed to consider the Veteran's 
secondary service connection claim without proper notice as 
there is no legal merit to his claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which stipulates that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the basis of a lack of legal merit or a 
lack of entitlement under the law). See also VAOPGCPREC 5-
2004 (June 23, 2004) (which stipulates that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Furthermore, the Board finds that 
the Veteran has shown that he has actual knowledge of the 
type of information and evidence necessary to establish a 
claim for secondary service connection by his testimony in 
November 2009.  Thus, any lack of notice is not prejudicial 
to the Veteran.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
Veteran submitted evidence in connection with his claims, 
which indicates that he knew of the need to provide VA with 
information and evidence to support his claims.  Thus, the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, that VA has satisfied its "duty to 
notify" the Veteran, and that any error in this regard is 
harmless.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  The Board finds that, although there are 
missing service treatment records, no further effort is 
necessary on the part of VA because it is clear from the 
record that these records were irretrievably lost during the 
Veteran's service.  Furthermore, the Board notes that efforts 
were made to obtain private treatment records; however, VA 
was advised by the provider that these records has been 
destroyed as the Veteran had not been seen in over 10 years.  
Thus, no further efforts are necessary to try to obtain these 
records.  Furthermore, although the Veteran reported at the 
November 2009 hearing that he gets all his treatment at the 
VA medical facility in New London, Connecticut, he failed to 
indicate that there were any additional treatment records 
specifically relating to his claimed conditions.  Thus, no 
further efforts are necessary to obtain any additional VA 
treatment records.  For these reasons, the Board finds that 
all efforts have been made to obtain relevant, identified and 
available evidence and that VA has notified the Veteran of 
any evidence that could not be obtained.  VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the Veteran's hand and 
kidney claims because there is no competent evidence that the 
Veteran has any current bilateral hand and kidney disorders 
that may be the result of any event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 


III.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Bilateral Hand Disorder

The Veteran claims that he has a bilateral hand disorder.  At 
the hearing in November 2009, he testified that his bilateral 
hand disorder is manifested by popping and/or snapping in the 
joints when doing such things as pushing a button, grabbing 
or buttoning a shirt.  He did not, however, indicate that he 
had been given any specific diagnosis.  A review of VA 
treatment records only show that, since December 2002, the 
Veteran has reported having occasional carpal tunnel syndrome 
symptoms in both hands (as seen on a Review of Systems).  
However, there are no reports of complaints similar to those 
the Veteran testified to at the hearing.  Futhermore, there 
is no actual diagnosis of carpal tunnel syndrome or any other 
hand disorder.  Indeed, physical examinations, including 
neurological evaluations, have been negative.  

Thus, the medical evidence of record fails to establish that 
the Veteran has a current bilateral hand disorder.  Although 
the Veteran is competent to provide testimony as to symptoms 
he can perceive, he is not competent to relate that those are 
due to any specific diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, the competent 
medical evidence fails to establish that there is a currently 
diagnosed bilateral hand disorder for which service 
connection can be granted.

Furthermore, the Veteran has attempted by his own testimony 
to link this claimed bilateral hand disorder to service.  He 
has, however, made multiple inconsistent statements as to the 
cause of his claimed bilateral hand disorder.  In a September 
2007 statement, he stated that he believes his hand 
conditions are residuals from the "stroke" (presumably 
referring to a heat stroke he suffered in January 1987) and 
pressure on nerves in the shoulders from rucksacks and 
training.  However, in December 2007 statement, he related 
his hand conditions to the fact that he was an "MP" and 
often had to stop fights and signal traffic and was required 
to keep his hands in certain positions for a long time.  (The 
Board notes that the service personnel records do not support 
the Veteran's claim he was an MP (military policeman) but 
rather show he was a security guard from 1979 to 1982 while 
stationed in New London, Connecticut.)  In contrast, on the 
VA Form 9 filed in July 2008, the Veteran stated that his 
hand condition was due to sun exposure in Hawaii.  Finally, 
at the November 2009 hearing, he stated that he believed his 
hand condition was due to medications he takes for 
hypertension and high cholesterol.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
See also, Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by 
a showing of interest, bias, inconsistent statements, and 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The 
Veteran's inconsistent statements diminish his credibility 
such that it renders his assertions regarding a nexus 
relationship between his claimed current bilateral hand 
disorder and his military service to be of little probative 
value.  

Furthermore, the Board notes that the Veteran's statements as 
to causation are not supported by the medical evidence of 
record.  First, the available service treatment records do 
not show any complaints or diagnosis of any bilateral hand 
disorder.  The Board does acknowledge that the service 
treatment records prior to February 1985 are not available as 
they were apparently lost during transit from one duty 
station to another along with some other personal items of 
the Veteran.  (See note in service treatment records dated 
February 20, 1985).  Significantly, the Veteran failed to 
report any history of hand problems at a March 1985 
replacement examination and at his separation examination in 
May 1988, and nothing was found at those examinations.  Thus, 
the evidence fails to establish the existence of a chronic 
condition in service.  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service.

In the present case, the post service medical evidence 
clearly fails to show the presence of any hand problems until 
December 2002 at the earliest, more than 14 years after his 
discharge from service.  Moreover, the Veteran testified at 
the November 2009 hearing that he had only been having these 
problems for "a year or two."  Thus, the Veteran has failed 
to report a continuity of symptomatology since service.  
Furthermore, there is no competent medical evidence linking 
any current bilateral hand disorder to his military service.  
The Veteran's report of a nexus is not competent because, as 
a lay person, he is not competent to show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between any current 
bilateral hand disorder and his military service.

Finally, the Veteran has claimed that his current bilateral 
hand condition is secondary to medication he has taken for 
hypertension and high cholesterol.  The Board takes this to 
mean the Veteran is claiming secondary service connection.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In the present case, however, the Veteran has not been 
service-connected for either hypertension or high 
cholesterol.  His only service-connected disability is 
asthma.  Thus, as a matter of law, the Veteran is not 
entitled to secondary service connection for any current 
bilateral hand disorder as secondary to hypertension or high 
cholesterol as these are not service-connected disabilities.

For the foregoing reason, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral hand disorder.  Of 
particular significance to the Board in this matter is the 
fact that the claims file contains no current competent 
evidence of a diagnosed bilateral hand disability.  The 
preponderance of the evidence being against the Veteran's 
claim for service connection, the benefit of the doubt 
doctrine is not applicable.  Consequently, the Veteran's 
claim must be denied.

Kidney Disorder

The Veteran claims that he has a current kidney disorder and 
relates it to a heat stroke that he suffered in service.  The 
Veteran contends that his kidneys failed because of the heat 
stroke causing permanent damage to them.

The Board finds, however, that the evidence fails to 
establish that the Veteran's kidneys were affected by the 
heat stroke or that he has any current kidney disorder that 
could be related to service.

The service treatment records contain the hospitalization 
records from January 1987 showing that the Veteran suffered a 
heat stroke on January 7, 1987.  These treatment records fail 
to show any problems with the Veteran's kidneys.  In fact, 
the Narrative Summary of his hospitalization noted that the 
Veteran was hydrated with normal saline at 100 cc an hour 
with good urine output.  The final diagnoses were heat 
stroke, recovered; asthma; elevated liver function tests 
secondary to heat stroke; thrombocytopenia secondary to heat 
stroke; and coagulopathy, resolved, secondary to heat stroke.  
The Veteran remained in service for another 14 months after 
his heat stroke.  Yet, the service treatment records fail to 
show any complaints of or treatment for kidney problems.  
Moreover, the Veteran failed to report any kidney problems, 
and indeed none were found at his separation examination in 
May 1988.  Thus, the evidence in service fails to establish 
the Veteran had any chronic kidney disorder in service.

Moreover, the post-service medical evidence fails to 
establish that the Veteran has any present kidney disorder.  
Despite having reported the heat stroke and kidney failure 
therefrom to his treating physicians at VA, the VA treatment 
records fail to demonstrate any complaints of, treatment for 
or diagnosis of any kidney problems.  Furthermore, there are 
no notations that laboratory studies, which the Veteran 
undergoes regularly due to his high cholesterol and liver 
problems, indicate any problems with his kidneys.  Thus, the 
present medical evidence fails to establish the presence of a 
current kidney disorder for which service connection can be 
granted.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

In addition, the Veteran has been very vague about his 
symptoms related to his claimed kidney problems.  At his 
hearing in November 2009, he only responded in the positive 
to having abdominal pain after being asked by the 
undersigned.  In fact, he testified that he did not know what 
was being done about the kidneys at that time indicating that 
he was not getting treatment for any kidney disorder.  Thus, 
the Veteran has failed to provide sufficient lay evidence to 
establish the presence of a current kidney disorder.  His 
testimony alone is insufficient to establish a current 
disability as he is not competent to provide a medical 
diagnosis as a lay person.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran has a current kidney problem that is related to 
service, including the heat stroke in January 1987.  
Competent evidence of record does not include a diagnosis of 
a kidney disorder.  The preponderance of the evidence being 
against the Veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

The appeal as to the claims for service connection for a 
right foot disorder, a left foot disorder, a disability 
manifested by high cholesterol, gastroesophageal reflux 
disease, and a right hip scar is dismissed.

Entitlement to service connection for a bilateral hand 
disorder is denied.

Entitlement to service connection for a kidney disorder is 
denied.


REMAND

The Board finds that remand of the Veteran's claim for 
service connection for residuals of a heat stroke including 
abnormal liver functions tests (LFTs) is warranted.  
Specifically, a VA examination is needed to obtain a medical 
opinion as to whether the Veteran has any liver disorder 
which has caused the abnormal LFTs and which resulted from 
the heat stroke in service.  

In this regard, the Board notes that VA treatment records 
from January 1999 indicate a diagnosis of mild 
transaminitis--more likely nonalcoholic steatohepatitis.  
Subsequent treatment records show the Veteran's LFTs have 
varied from normal to very high and are affected by 
medication that he takes for hyperlipidemia.  Further, as 
previously stated herein, service treatment records reflect 
hospitalization in January 1987 for treatment for a heat 
stroke.  On discharge from that hospitalization, the Veteran 
was noted to have elevated LFTs secondary to the heat stroke.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service. The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  
The threshold for establishing the third element is low for 
there need only be evidence that "indicates" that there "may" 
be a nexus between the current disability and military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Because a remand of this portion of the Veteran's appeal is 
necessary to accord him an opportunity to undergo a pertinent 
VA examination, the Board also finds that further efforts 
must be made to obtain possible relevant evidence, including 
current relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA medical facility in New 
London, Connecticut, for treatment for 
complaints related to abnormal LFTs from 
October 2007 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  After all additional available evidence 
has been obtained, schedule the Veteran for 
an appropriate VA examination.  The claims 
file must be provided to and reviewed by the 
examiner, who must indicate in his/her report 
that said review has been accomplished.

All necessary diagnostic tests and/or studies 
should be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should render a diagnosis of any 
current chronic liver disorder that is 
causing the abnormal LFTs, if any, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that such a current 
chronic liver disorder is related to any 
disease or injury incurred during service, 
including the heat stroke that the Veteran 
incurred in service in January 1987 and the 
abnormal LFTs shown to have been present at 
the time of his hospital discharge.  In 
rendering an opinion, the examiner must 
address the Veteran's statements as to a 
continuity of symptoms.  A complete rationale 
should be given for all conclusions and 
opinions expressed in a legible report.  

3.  Finally, after complying with VA's duty 
to assist and ensuring the completeness of 
the VA examination, the issue remaining on 
appeal should be readjudicated.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


